IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,882


 EX PARTE ANDREW JOSEPH LEWIS, AKA JOSEPH ANDREW FRANK, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 10-08484-A IN THE 252nd DISTRICT COURT
                            FROM JEFFERSON COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of theft and

sentenced to twenty years’ imprisonment. The Ninth Court of Appeals affirmed his conviction.

Frank v. State, No. 09-11-00293-CR (Tex. App.–Beaumont, delivered November 9, 2011, no pet.).

        Applicant contends, inter alia, that his plea was involuntary because he was not properly

admonished of the correct punishment range by either counsel, the State, or the trial court.

        Based upon the record in this case, the trial court has determined the Applicant was

improperly admonished regarding the punishment range prior to entering his plea of guilty.
                                                                                                  2

Applicant is entitled to relief. Ex parte Huerta, 692 S.W.2d 681 (Tex. Crim. App. 1985).

       Relief is granted. The judgment in Cause No. 10-08484 in the 252nd District Court of

Jefferson County is set aside, and Applicant is remanded to the custody of the Sheriff of Jefferson

County to answer the charges as set out in the indictment. The trial court shall issue any necessary

bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: September 19, 2012
Do not publish